DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (U.S. Patent No. 9,252,174).
Regarding to claim 1, Tanaka teaches an imaging element comprising:
a photoelectric conversion section provided in a substrate (Fig. 8, element 21, column 7, line 58);
a polarizer formed over the photoelectric conversion section (Fig. 8, element 41, column 6, line 22), with a single ground insulating layer (Fig. 8, element 40
a light shielding section formed on an upper side of a peripheral region around the photoelectric conversion section (Fig. 8, element 38, column 6, line 3).
Regarding to claim 2, Tanaka teaches a second light shielding section extending inside the substrate along a thickness direction of the substrate from a front surface of the substrate in the peripheral region around the photoelectric conversion section (Fig. 8, element 81).
Regarding to claim 3, Tanaka teaches a third light shielding section formed in the substrate in parallel to the front surface of the substrate from a tip portion of the second light shielding section extending inside the substrate (column 8, element 81).
Regarding to claim 5, Tanaka teaches the light shielding section formed on the upper side of the peripheral region around the photoelectric conversion section includes an extension portion of the polarizer (Fig. 8, the light shielding section 38 formed on the upper side of the peripheral region around the photoelectric conversion section 21 includes an extension portion of the polarizer 41).
Regarding to claim 6, Tanaka teaches the light shielding section formed on the upper side of the peripheral region around the photoelectric conversion section includes a metallic film formed on the ground insulating layer or on an upper side of the ground insulating layer (Fig. 8, the light shielding section 38 formed on the upper side of the peripheral region around the photoelectric conversion section 21 includes a metallic film formed on the ground insulating layer 40).
Regarding to claim 8, Tanaka teaches a material constituting a second light shielding section includes a metal, an alloy, a metallic nitride, a metallic silicide or a non-light-transmitting resin (column 6, lines 9-13, light shielding section includes tungsten, multiple light shielding sections 38 shown in the figure, one of them is called second light shielding section).
Regarding to claim 9, Tanaka teaches a material constituting a third light shielding section includes a metal, an alloy, a metallic nitride, a metallic silicide or a non-light-transmitting resin (column 6, lines 9-13, light shielding section includes tungsten, multiple light shielding sections 38 shown in the figure, one of them is called third light shielding section).
Regarding to claim 10, Tanaka teaches a material constituting a second light shielding section and a material constituting a third light shielding section are a same material (all light shielding sections 38 are same layer with same material).
Regarding to claim 11, Tanaka teaches a solid-state imaging device comprising:
a plurality of imaging elements arranged in a two dimensional matrix (Fig. 8), wherein each of the imaging elements includes
a photoelectric conversion section provided in a substrate (Fig. 8, element 21, column 7, line 58),
a polarizer formed over the photoelectric conversion section (Fig. 8, element 41, column 6, line 22), with a single ground insulating layer (Fig. 8, element 40, column 6, lines 14-15) interposed therebetween, and
a light shielding section formed on an upper side of a peripheral region around the photoelectric conversion section (Fig. 8, element 38, column 6, line 3).
Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokogawa (U.S. Patent No. 8,759,742).
Regarding to claim 1, Yokogawa teaches an imaging element comprising:
a photoelectric conversion section provided in a substrate (Figs. 1-3, element 21
a polarizer formed over the photoelectric conversion section (Fig. 1, element 130, column 15, line 4; Fig. 2, element 230; Fig. 3, element 330), with a single ground insulating layer (Fig. 1, Fig. 3, element 24, column 14, lines 56-57; Fig. 2, element 231, column 23, line 7) interposed therebetween; and
a light shielding section formed on an upper side of a peripheral region around the photoelectric conversion section (Figs. 1-3, element 23, column 14, line 56).
Regarding to claim 4, Yokogawa teaches the polarizer includes a wire grid polarizer (Figs. 4-5, column 12, lines 34-35).
Regarding to claim 5, Yokogawa teaches the light shielding section formed on the upper side of the peripheral region around the photoelectric conversion section includes an extension portion of the polarizer (Figs. 2A-B).
Regarding to claim 6, Yokogawa teaches the light shielding section formed on the upper side of the peripheral region around the photoelectric conversion section includes a metallic film formed on the ground insulating layer or on an upper side of the ground insulating layer (Figs. 2A-B, the light shielding section 23 formed on the upper side of the peripheral region around the photoelectric conversion section 21 includes a metallic film formed on (on a side) the ground insulating layer 231).
Regarding to claim 8, Yokogawa teaches a material constituting a second light shielding section includes a metal, an alloy, a metallic nitride, a metallic silicide or a non-light-transmitting resin (column 11, lines 17-30, two dimensional solid state image array including plurality of pixels, one of the pixel shown in Figs. 1-3, the light shielding section in each pixel includes a metal. One of the pixels is called second pixel which includes a second light shielding section
Regarding to claim 9, Yokogawa teaches a material constituting a third light shielding section includes a metal, an alloy, a metallic nitride, a metallic silicide or a non-light-transmitting resin (column 11, lines 17-30, two dimensional solid state image array including plurality of pixels, one of the pixel shown in Figs. 1-3, the light shielding section in each pixel includes a metal. One of the pixels is called third pixel which includes a third light shielding section).
Regarding to claim 10, Yokogawa teaches a material constituting a second light shielding section and a material constituting a third light shielding section are a same material (all light shielding sections in pixel array are same layer with same material).
Regarding to claim 11, Yokogawa teaches a solid-state imaging device comprising:
a plurality of imaging elements arranged in a two dimensional matrix (Figs. 5-11), wherein each of the imaging elements (Figs. 1-3) includes
a photoelectric conversion section provided in a substrate (Figs. 1-3, element 21, column 14, lines 53-54),
a polarizer formed over the photoelectric conversion section (Fig. 1, element 130, column 15, line 4; Fig. 2, element 230; Fig. 3, element 330), with a single ground insulating layer (Fig. 1, Fig. 3, element 24, column 14, lines 56-57; Fig. 2, element 231, column 23, line 7) interposed therebetween, and
a light shielding section formed on an upper side of a peripheral region around the photoelectric conversion section (Figs. 1-3, element 23, column 14, line 56).
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al. (U.S. Patent No. 2007/0188635).
Regarding to claim 1, Yamaguchi teaches an imaging element comprising:
a photoelectric conversion section provided in a substrate (Fig. 4, element 202, [0038], line 1);
a polarizer formed over the photoelectric conversion section (Fig. 4, element 207, [0037], lines 4-5), with a single ground insulating layer (Fig. 4, element 204, [0038], line 4) interposed therebetween; and
a light shielding section formed on an upper side of a peripheral region around the photoelectric conversion section ((Fig. 4, element 203/206, [0038], last line).
Regarding to claim 11, Yamaguchi teaches a solid-state imaging device comprising:
a plurality of imaging elements arranged in a two dimensional matrix ([0021], lines 1-5), wherein each of the imaging elements includes
a photoelectric conversion section provided in a substrate (Fig. 4, element 202, [0038], line 1);
a polarizer formed over the photoelectric conversion section (Fig. 4, element 207, [0037], lines 4-5), with a single ground insulating layer (Fig. 4, element 204, [0038], line 4) interposed therebetween; and
a light shielding section formed on an upper side of a peripheral region around the photoelectric conversion section ((Fig. 4, element 203/206, [0038], last line).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Patent No. 2007/0188635), as applied to claim 1 above.
Regarding to claim 7, Yamaguchi teaches the light shielding section formed on the upper side of the peripheral region around the photoelectric conversion section is formed in a region of the ground insulating layer over the peripheral region around the photoelectric conversion section (Fig. 4), and includes an insulating material ([0050], lines 1-5, [0058], lines 1-9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the light shielding section, which includes an insulating material, having a refractive index smaller than a refractive index of a material constituting the ground insulating layer in order to obtain shielding property, since it was known in the art that light travels at an angle in a smaller refractive index material reflects and the interface with a higher refractive index material, thus it does not enter the ground insulating layer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VU A VU/Primary Examiner, Art Unit 2828